PER CURIAM:
After full review and with the benefit of oral argument, we conclude that Plaintiff-Appellant Marion Rinker has demonstrated no reversible error in the district court’s order granting summary judgment to the Defendants-Appellees, Columbia County Board of Education; Columbia County School System, Department of Transportation; Superintendent of Schools Charles R. Nagle; Dewayne Porter, Director of Transportation; Assistant Superintendent Robert Jarrell; Columbia County Board of Education Chairman Regina Buccafuseo; Columbia County Board of Education Vice-Chairman Mike Sleeper; and Columbia County Board of Education Members Mildred Blackburn, Wayne Bridges, and Roxanne Whitaker. We affirm the grant of summary judgment based on the district court’s thorough and well-reasoned order dated March 29, 2012.
AFFIRMED.